Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed under AFCP Pilot program.  Claim 1 is amended; claims 2-5, and 10 are cancelled.  Accordingly, claims 1 and 6-9 are currently pending in the application.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
The present claims are directed to an acrylic rubber comprising a copolymer of a monomer mixture comprising:
28.2 to 44.2 wt% of 2-methoxyethyl acrylate;
24.2 to 35.2 wt% of 2-ethylhexyl acrylate;
10 to 16 wt% of methyl methacrylate;
1.6 wt% of monobutyl fumarate; and 
to 23 wt% of ethyl acrylate, 
	wherein the weight percentages of the monomers are based on the total weight of the monomer mixture, and the weight percentages of the monomers add up to 100%.

The closest prior art of record teaches a carboxyl group-containing acrylic rubber comprising a copolymer of at least one of alkyl acrylate including an alkyl group having 1 to 8 carbon atoms and alkoxyalkyl acrylate having 2 to 8 carbon atoms, and a carboxyl group-containing unsaturated compound (paragraph 0037).  The carboxyl group-containing unsaturated compound monoalkyl fumarate is present in amounts of 1 to 7 wt% (paragraph 0040).  Hence, the combination of alkoxyalkyl acrylate such as 2-methoxyethyl acrylate, and alkyl acrylates such as ethyl acrylate, methyl methacrylate and 2-EHA are present in amounts of 93 to 99%.  However, experimental data in the originally filed disclosure, of present application, shows that acrylic rubber comprising copolymer including 2-EHA, MMA, EA, methoxyethyl acrylate, and monobutyl fumarate in presently claimed amounts provide unexpected results with respect to a combination of superior oil resistance, cold resistance and hydrolysis resistance.  The scope of claims is commensurate with showing of unexpected results.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764